     Case 2:19-cv-02794-R-FFM Document 9 Filed 04/19/19 Page 1 of 2 Page ID #:32




 1 Tina Wolfson, CA Bar No. 174806
   twolfson@ahdootwolfson.com
 2 Bradley K. King, CA Bar No. 274399
 3 bking@ahdootwolfson.com
   AHDOOT & WOLFSON, PC
 4 10728 Lindbrook Drive
   Los Angeles, CA 90024
 5 Tel: (310) 474-9111
   Fax: (310) 474-8585
 6
 7 Counsel for Plaintiff and the Putative Class
 8
                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 BARBARA TREVINO, individually and              No. 2:19-cv-02794-R-FFM
   on behalf of all others similarly situated,
12                                                NOTICE OF RELATED CASE
                        Plaintiff,                PURSUANT TO LOCAL RULE
13                                                83-1.3.1
14       v.

15 SMASHBURGER IP HOLDER LLC,
   SMASHBURGER FRANCHISING
16 LLC, and JOLLIBEE FOODS
   CORPORATION (USA),
17
18                         Defendants.
19
20
21
22
23
24
25
26
27
28
                                     NOTICE OF RELATED CASE
     Case 2:19-cv-02794-R-FFM Document 9 Filed 04/19/19 Page 2 of 2 Page ID #:33




 1 TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT, pursuant to Local Rule 83-1.3.1 of the United
 3 States District Court for the Central District of California, Plaintiff Barbara Trevino
 4 (“Plaintiff”) hereby submits the instant Notice of Related Case. This case was filed on April
 5 11, 2019. The following case arises out of the same event and calls for a determination of the
 6 same or substantially identical questions of law and fact: Galvan v. Smashburger IP Holder LLC,
 7 No. 2:19-cv-00993-JAK-JEM, filed on February 8, 2019 (“Galvan”).
 8         These cases are related because they both arise from the same allegedly deceptive
 9 conduct by Defendants, wherein Defendants advertised their “Triple Double” burgers as
10 containing “Double the Beef” of their “Classic Smash” burgers, despite the Triple Double
11 containing the same quantity of beef as the Classic Smash. Both cases have substantially the
12 same Class definition. Thus, they both “call for determination of the same or substantially
13 similar questions of law and fact.” L.R. 83-1.3.1(b). For these reasons, Plaintiff respectfully
14 submits that litigating these cases separately would necessarily “entail substantial duplication
15 of labor if heard by different judges.” L.R. 83-1.3(c). Accordingly, this case should be related
16 to Galvan and assigned to the Honorable John A. Kronstadt, District Judge, and the
17 Honorable John E. McDermott, Magistrate Judge.
18
19                                                     Respectfully submitted,
20                                                     AHDOOT & WOLFSON, PC
21
     Dated: April 19, 2019                              /s/ Tina Wolfson
22                                                     Tina Wolfson
                                                       twolfson@ahdootwolfson.com
23                                                     Bradley K. King
24                                                     bking@ahdootwolfson.com
                                                       10728 Lindbrook Drive
25                                                     Los Angeles, CA 90024
                                                       Tel: (310) 474-9111
26                                                     Fax: (310) 474-8585
27                                                     Counsel for Plaintiff Trevino and the Putative Class
28
                                                   2
                                  NOTICE OF RELATED CASE
